 

Exhibit 10.8

 

PENNYMAC MORTGAGE INVESTMENT TRUST

2019 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT

AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (the “Agreement”), effective as of
March 3, 2020, (the “Grant Date”), is made by and between PennyMac Mortgage
Investment Trust, a Maryland real estate investment trust (the “Trust”), and
_______________ (the “Grantee”).

 

WHEREAS, the Trust has adopted the PennyMac Mortgage Investment Trust 2019
Equity Incentive Plan (the “Plan”), pursuant to which the Trust may grant awards
representing the right to receive Shares or cash after the lapse of such
forfeiture restrictions as may be determined by the Board (such rights
hereinafter referred to as “Restricted Share Units”);

 

WHEREAS, the Grantee is providing bona fide services to the Trust on the date of
this Agreement;

 

WHEREAS, the Trust desires to grant to the Grantee the number of Restricted
Share Units provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

 

Section 1.

Grant of Restricted Share Unit Award

 

(a)Grant of Restricted Share Units. The Trust hereby grants to the Grantee
_______ Restricted Share Units on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Trust shall establish a
book account in the Grantee’s name with respect to the Award granted hereby.

 

(b)Incorporation of Plan. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan  and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Board shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decisions shall be binding and conclusive
upon the Grantee and the Grantee’s legal representative in respect of any
questions arising under the Plan or this Agreement.

 

 

Section 2.

Terms and Conditions of Award

 

The grant of Restricted Share Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

 

(a)Restrictions.  The Restricted Share Units and any Distribution Equivalents
related thereto as provided in Section 2(d) may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution  prior to the lapse of restrictions set
forth in this Agreement applicable thereto, as set forth in Section 2(b). The
Board may in its discretion, cancel all or any portion of any outstanding
restrictions prior to the expiration of the periods provided under Section
2(b).  The period from the date of grant of a

1

--------------------------------------------------------------------------------

 

Restricted Share Unit to the date it becomes vested and payable shall be
referred to herein as the “Restricted Period.”

 

(b)Lapse of Restrictions.  Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(a) shall lapse with respect to
thirty-three and one-third percent (33-1/3%) of the Restricted Share Units
granted hereunder on each of the first three anniversaries of the Grant Date, so
long as the Grantee is providing services to the Trust as of the relevant date.

 

(c)Form of Payment.  Unless otherwise determined by the Board at the time of
payment, each Restricted Share Unit granted hereunder shall represent the right
to receive one Share upon the date on which the restrictions applicable to such
Restricted Share Unit lapse.

 

(d)Distribution Equivalents.  The Grantee shall be entitled to the crediting of
a Distribution Equivalent to the book account as of each date (a “Distribution
Date”) on which cash distributions and/or special distributions are paid with
respect to Shares, provided that the record date with respect to such
distribution occurs within the Restricted Period.  Upon the lapse of
restrictions as provided in Section 2(b), unless otherwise determined by the
Board at the time of payment, such Distribution Equivalents shall be paid in the
form (whether in cash, Shares or other property) as distributions are paid to
the Trust’s shareholders and shall equal the product of (x) the number of
Restricted Share Units credited to such account on the record date for such
distribution and (y) the per Share distribution payable on such Distribution
Date. Any such distribution equivalents shall be paid on the distribution
payment date to the Grantee as though such Restricted Share Units were
outstanding Shares.

 

(e)Issuance of Certificate.  In the event that Shares are to be issued upon any
lapse of restrictions relating to the Restricted Share Units, the Trust shall
issue to the Grantee or the Grantee’s personal representative a share
certificate representing such Shares.

 

(f)Termination of Service.  In the event that the Grantee’s service to the Trust
is terminated pursuant to a Removal for Cause, all Restricted Share Units
subject to this Award Agreement shall be immediately forfeited as of the
effective date of such termination of service. Upon termination of the Grantee’s
service to the Trust for any reason other than pursuant to a Removal for Cause,
any Restricted Share Units granted hereunder which have not become free of
transfer restrictions shall as of the effective date of such termination of
service become fully vested and free of such restrictions (including all
Distribution Equivalents with respect thereto). Restricted Share Units
(including all Distribution Equivalents with respect thereto) forfeited pursuant
to this Agreement shall be transferred to, and reacquired by, the Trust without
payment of any consideration by the Trust, and neither the Grantee nor any of
the Grantee’s successors, heirs, assigns or personal representatives shall
thereafter have any further rights or interests in such Restricted Share Units.

 

 

Section 3.

Miscellaneous

 

(a)Notices.  Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed in the case of the Trust to the Secretary of
the Trust at the principal office of the Trust and, in the case

2

--------------------------------------------------------------------------------

 

of the Grantee, to the Grantee’s address appearing on the books of the Trust or
to the Grantee’s residence or to such other address as may be designated in
writing by the Grantee.

 

(b)No Right to Continued Service.  Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the service of the Trust
or any subsidiary or Affiliate of the Trust or shall interfere with or restrict
in any way the right of the Trust, which is hereby expressly reserved, to
remove, terminate or discharge the Grantee at any time for any reason
whatsoever, with or without Cause.

 

(c)Bound by Plan.  By signing this Agreement, the Grantee acknowledges receipt
of a copy of the Plan and has had an opportunity to review the Plan and agrees
to be bound by all the terms and provisions of the Plan.

 

(d)Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Trust, its successors and assigns, and of the Grantee and the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

 

(e)Invalid Provision.  The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

(f)Modifications.  No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

 

(g)Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(h)Governing Law.  This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of Maryland
without giving effect to the conflict of laws principles thereof.

 

(i)Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part of this Agreement.

 

(j)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the Recipient and the Company have entered into this Award
Agreement as of the Grant Date.

PENNYMAC MORTGAGE INVESTMENT TRUST

3